DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03 June 2022 [hereinafter Response] has been entered, where:
Claims 1, 8, 14, 20, 21, and 22 have been amended. 
Claims 2, 9, and 15 have been cancelled.
New claims 23 and 24 are presented for examination.
Claims 1, 3-8, 10-14, and 16-24 are pending.
Claims 1, 3-8, 10-14, and 16-24 are rejected.
Claim Rejections - 35 USC § 112
3.	The rejection to claims 20-22 is WITHDRAWN in view of the Applicant’s amendment to the claims.
Claim Rejections - 35 U.S.C. § 103
4.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3, 8, 10, 14, 16 and 20-24 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20100312725 to Privault et al. [hereinafter Privault] in view of US Published Application 20080147574 to Chidlovskii [hereinafter Chidlovskii], US Published Application 20090252404 to Lecerf [hereinafter Lecerf] and Andreas Vlachos, “A Stopping Criterion for Active Learning,” Science Direct (2008) [hereinafter Vlachos].
Regarding claim 1, Privault teaches [a] computer-implemented method (Privault ¶ 0047 teaches the computing device 10 includes a processor 40 in communication with a main memory 42, which stores computer program instructions for operating the computing device 10, for implementing at least a part of the exemplary method described below) for selecting a data element to be labeled (see at least Privault ¶ 0120), the method comprising:
employing classification learning of a model (Privault ¶ 0041 teaches [t]he reviewing application is suited to assisting lawyers and paralegal teams in the review phase of an electronic discovery (e-Discovery) process. It combines machine learning technologies and advanced multi-touch interfaces to facilitate the work of the review teams and enables collaborative work (that is, employing classification learning of a model); see also Privault ¶ 0051, which teaches a classifier model . . . may be progressively developed by machine learning techniques using the review’s labels (e.g., classifications) of the documents and features (e.g., words and/or word frequencies)) through active learning (Privault ¶ 0035 & Fig. 9 teaches an active learning stage:

    PNG
    media_image1.png
    564
    720
    media_image1.png
    Greyscale

Privault ¶ 0096 teaches [t]he user may be prompted to switch to an Active Learning mode. If the user decides to switch to the Active Learning mode to continue the review, this means that next documents are chosen automatically by the system 50 to be submitted to review by the user. . . . In this way, the system may propose for next review, documents which would be helpful in training the classifier model, e.g., documents which the classifier is not able to assign to any one class with confidence (that is, through active learning)) comprising:
selecting a data element from a plurality of data elements, wherein each data element of the plurality of data elements is a document (Privault ¶ 0120 teaches the user can switch to the “Active Learning” mode by now drawing documents (that is, a plurality of data elements, wherein each data element of the plurality of data elements is a document) from the highlighted pile (in the example, pile 94) (that is, selecting the data element)) by a first strategy (Privault ¶ 0109 teaches in a second level review, the reviewers may need to invest more time in evaluating and coding the documents (that is, the first strategy)), the first strategy being a strategy for selecting a data element which has been predicted with a low confidence level (Privault ¶ 0096 teaches the system may propose for next review, documents which would be helpful in training the classifier model, e.g., documents which the classifier is not able to assign to any one class with confidence (that is, the first strategy being a strategy for selecting a data element which has been predicted with a low confidence level)), . . . ; 
outputting the selected data element to a user interface device so as for a user to give a label to the selected data element (Privault ¶ 0120 [i]f the user decides to place the document in the non-responsive stack 58, a corresponding tag 114, such as an HTML tag, is applied. Even though the pile 94 which has the suggested next document for review on top is highlighted, the user can decide to open a document from another pile, or to open a document from the ‘mislabeled’ pile 60 to review it again (that is, outputting the selected data element to a user interface device); Privault Fig. 6 teaches (Examiner annotations in text box) an exemplary review interface:

    PNG
    media_image2.png
    754
    1047
    media_image2.png
    Greyscale

Privault ¶ 0117, in reference to Fig. 6, teaches the reviewer decides to draw the document on the top of the third pile 96 for review. The reviewer drags-and-drops a document 108 from the third pile 96 to the middle of the screen to open the top document. The document 108 is displayed with the text at a readable size. The reviewer highlights two phrases by running across them with a finger, as shown at 110, and selects the value “hot” for “highly responsive document” in the attached sticky note 112 (that is, so as for a user to give a label to the selected data element)), thereby generating a labeled data element (see Privault, Fig. 6); 
learning the model with the labeled data element (Privault ¶ 0024 teaches receiving the reviewer's labels for the displayed documents, based on the reviewer's labels, assigning a class from a plurality of classes to each of the reviewed documents, and progressively training a classifier model (that is, learning) stored in computer memory based on features extracted from the reviewed documents in the set and their assigned classes (that is, learning the model with the labeled data element)); 
* * *
and switching . . . depending on a progress degree of labeling by the user (Privault ¶ 0096 teaches that [o]nce enough documents have been manually labeled by the user (e.g., after a predetermined amount γ e.g., a number or percentage of the documents has been reviewed, where α<γ<β), the partially trained classification model M1 is able to provide feedback information concerning similar documents, ambiguous documents, and possibly mislabeled documents (that is, a high confidence, of which is the second strategy). The user may be prompted to switch to an Active Learning mode (that is, switching . . . depending on a progress degree of labeling by the user). If the user decides to switch to the Active Learning mode to continue the review, this means that next documents are chosen automatically by the system 50 to be submitted to review by the user. The user simply requests the next document, and the system selects an appropriate one. In this way, the system may propose for next review, documents which would be helpful in training the classifier model, e.g., documents which the classifier is not able to assign to any one class with confidence (that is, low confidence, of which is the first strategy)., the second strategy being a strategy for selecting a data element which has been predicted with a high confidence level (Privault ¶ 0096 teaches the classifier may select for next review documents that are most similar to the ones reviewed by the user until now or documents that the classifier is able to assign to a class with [high] confidence (that is, the second strategy being a strategy for selecting a data element which has been predicted with a high confidence level)), the high confidence level at least partially subject to the predicting (Privault ¶ 0105 teaches for each document d of the set of documents, the model is used to compute an estimated value of P(c|d) (the result of the classification of d) (that is, the high confidence level at least partially subject to the predicting), an associated outlier measure (that is, “associated outlier measure” is confidence level), and an ambiguity measure for each document d (that is, the high confidence level at least partially subject to the predicting)); and
* * *
Though Privault teaches the feature of active learning in the labeling of documents, Privault, however, does not explicitly teach -
* * *
switching, automatically, between the first strategy and a second strategy depending on a progress degree of labeling by the user, . . . ; and
* * *
But Chidlovskii teaches -
* * *
switching, automatically, between the first strategy and a second strategy depending on a progress degree of labeling by the user, . . . (Chidlovskii ¶ 0032 teaches mode selector 60 is switchable during a document annotation to switchably effectuate (that is, switching, automatically) both (i) rapid training of the annotation model through presentation of low probability proposed annotations                         
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    L
                                
                            
                        
                     in the training mode (at the cost of slowed document annotation speed) and (ii) rapid annotation through presentation of high probability proposed annotations                         
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    H
                                
                            
                        
                    , in the annotation mode (at the cost of possible stagnation of annotation model training) (that is, switching, automatically, between the first strategy and a second strategy depending on a progress degree of labeling by the user)); and
* * *
Privault and Chidlovskii are from the same or similar field of endeavor. Privault teaches automatic classification of not-yet-labeled documents against a reviewer’s model in an active learning mode. Chidlovskii teaches an active learning component that trains an annotation model and proposes annotations to documents based on the annotation model. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Privault pertaining to indicating a document having probabilities of responsiveness with the classifier confidence levels of Chidlovskii.
The motivation for doing so is to improve classification results because the changed class definition of the new associated feature provides a higher confidence factor of accurate identification of element instances within a data item. (Chidlovskii, Abstract).
Though Privault and Chidlovskii teach the features of active learning where models are trained on annotated documents, the combination of Privault and Chidlovskii does not explicitly teach -
* * *
. . . the low confidence level at least partially subject to a prediction corresponding to one or more characteristics of the selected data element;
* * *
predicting, subject to the model learning, the label for each unlabeled data element; 
assigning a confidence level of each prediction; and
* * *
But Lecerf teaches -
* * *
. . . the low confidence level at least partially subject to a prediction corresponding to one or more characteristics of the selected data element (Lecerf ¶ 0049 teaches [m]odel uncertainty on unannotated items (that is, the low confidence level) is projected in two dimensional or 3 dimensional space. In one embodiment, the model 40 assigns a probability P(YclXi) to the unlabeled elements 20 where Xi is the element and Y c is the class, P(YclXi) is the assigned probability that class Yc is the correct label for element Xi (that is, the low confidence level at least partially subject to a prediction); Lecerf ¶ 0050 teaches [t]he model uncertainty visualization aims to give both a simple and powerful framework to obtain a rapid overview of current model uncertainty and further, some detailed information about the model confidence on each data point (that is, “each data point” is corresponding to one or more characteristics of the selected data element);
* * *
predicting, subject to the model learning, the label for each unlabeled data element (Lecerf Fig. 1 teaches an active learning system with a model 40 (Examiner annotations in dashed-boxes):

    PNG
    media_image3.png
    674
    796
    media_image3.png
    Greyscale

Lecerf ¶ 0032 teaches visual representation 14 provides the annotator 16 with an indication of the overall uncertainty of the model 40 with respect to the dataset to be annotated (that is, the “model 40” is predicting, subject to the model learning, the label for each unlabeled data element)); 
assigning a confidence level of each prediction (Lecerf Fig. 2 teaches elements to be labeled; 

    PNG
    media_image4.png
    690
    894
    media_image4.png
    Greyscale

Lecerf ¶ 0032 teaches visual representation 14 provides the annotator 16 with an indication of the overall uncertainty of the model 40 with respect to the dataset to be annotated. In particular, the position in space of each of the data points 24, 26 reflects the uncertainty (that is, a confidence level) the model 40 regarding the classification of the element 20 (that is, assigning a confidence level of each prediction)); and
* * *
Privault, Chidlovskii, and Lecerf are from the same or similar field of endeavor. Privault teaches automatic classification of not-yet-labeled documents against a reviewer’s model in an active learning mode. Chidlovskii teaches an active learning component that trains an annotation model and proposes annotations to documents based on the annotation model. Lecerf teaches a model uncertainty visualization that projects unlabeled data in space. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Privault and Chidlovskii pertaining to active learning for document annotation / labeling with the prediction uncertainty of Lecerf.
The motivation for doing so is to improve the accuracy of document review through online feed-back and continuous analysis of user annotations. (Lecerf ¶ 0113).
Though Privault, Chidlovskii, and Lecerf teach the features of active learning for document annotation / labeling with prediction uncertainty, the combination of Privault, Chidlovskii, and Lecerf does not explicitly teach -
* * *
and stopping, automatically, at least partially subject to the predicting, all active learning processing.
But Vlachos teaches -
and stopping, automatically, at least partially subject to the predicting, all active learning processing (Vlachos at p. 298, “3. Towards a Stopping Criterion,” first full paragraph, teaches after each round of uncertainty-based sampling we run the classifier over a separate, large dataset and estimate its confidence. When the confidence of the classifier drops, this suggests that the statistical model – given the feature representation used – cannot take advantage of the remaining instances in the pool of unlabeled data; Vlachos at p. 308, “6. Related work - discussion,” first partial paragraph, teaches an operational stopping criterion based on our experiments would be to stop annotating when the confidence of the classifier drops for a few consecutive rounds (that is, stopping . . . all active learning processing). While there is no guarantee that this would always be the ideal stopping point since it could be a local maximum of the confidence curve, in our experiments the longest drop in the confidence of the classifier that occurred before its global maximum was reached lasted two consecutive rounds (that is, stopping, automatically, at least partially subject to the predicting, all active learning processing)).
Privault, Chidlovskii, Lecerf and Vlachos are from the same or similar field of endeavor. Privault teaches automatic classification of not-yet-labeled documents against a reviewer’s model in an active learning mode. Chidlovskii teaches an active learning component that trains an annotation model and proposes annotations to documents based on the annotation model. Lecerf teaches a model uncertainty visualization that projects unlabeled data in space. Vlachos teaches an automatic stopping criteria for active learning applied to the annotation of training material. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Privault, Chidlovskii and Lecerf pertaining to active learning for document annotation / labeling based on prediction uncertainty with the automatic active learning stoppage of Vlachos.
The motivation for doing so is to reduce the cost of annotating training material for statistical learning methods. (Vlachos, Abstract).
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP § 2111.02.II.
Regarding claim 3, the combination of Privault, Chidlovskii, Lecerf and Vlachos teaches all of the limitations of claim 1, as described above. 
Privault teaches -
wherein the progress degree of the labeling by the user is a number of reviews, each review being the labeling by the user (Privault ¶ 0096 teaches [o]nce enough documents have been manually labeled by the user (e.g., after a predetermined amount γ e.g., a number or percentage of the documents has been reviewed, where α<γ<β), the partially trained classification model Mi is able to provide feedback information concerning similar documents, ambiguous documents, and possibly mislabeled documents. The user may be prompted to switch to an Active Learning mode (that is, the progress degree of the labeling by the user is a number of reviews, each review being the labeling by the user)).
Regarding claim 8, Privault teaches [a] system (Privault ¶ 0040 teaches a system for assisting human reviewers in the classification of a large set of documents) for outputting a data element to a user for an operation by the user to give a label to a plurality of data elements, the system comprising:
a processor; and a memory coupled to the processor, wherein the memory comprises program instructions executable by the processor to cause the processor to perform a method (Privault ¶ 0047 teaches a processor 40 in communication with main memory 42, which stores computer program instructions for operating the computing device 10, for implementing at least a part of the exemplary method) comprising:
employing classification learning of a model (Privault ¶ 0041 teaches [t]he reviewing application is suited to assisting lawyers and paralegal teams in the review phase of an electronic discovery (e-Discovery) process. It combines machine learning technologies and advanced multi-touch interfaces to facilitate the work of the review teams and enables collaborative work (that is, employing classification learning of a model); see also Privault ¶ 0051, which teaches a classifier model . . . may be progressively developed by machine learning techniques using the review’s labels (e.g., classifications) of the documents and features (e.g., words and/or word frequencies)) through active learning (Privault ¶ 0035 & Fig. 9 teaches an active learning stage:

    PNG
    media_image1.png
    564
    720
    media_image1.png
    Greyscale

Privault ¶ 0096 teaches [t]he user may be prompted to switch to an Active Learning mode. If the user decides to switch to the Active Learning mode to continue the review, this means that next documents are chosen automatically by the system 50 to be submitted to review by the user. . . . In this way, the system may propose for next review, documents which would be helpful in training the classifier model, e.g., documents which the classifier is not able to assign to any one class with confidence (that is, through active learning)) comprising:
selecting a data element from a plurality of data elements, wherein each data element of the plurality of data elements is a document (Privault ¶ 0120 teaches the user can switch to the “Active Learning” mode by now drawing documents (that is, a plurality of data elements, wherein each data element of the plurality of data elements is a document) from the highlighted pile (in the example, pile 94) (that is, selecting the data element)), by a first strategy (Privault ¶ 0109 teaches in a second level review, the reviewers may need to invest more time in evaluating and coding the documents (that is, the first strategy)), the first strategy being a strategy for selecting a data element which has been predicted with a low confidence level (Privault ¶ 0096 teaches the system may propose for next review, documents which would be helpful in training the classifier model, e.g., documents which the classifier is not able to assign to any one class with confidence (that is, the first strategy being a strategy for selecting a data element which has been predicted with a low confidence level)) . . . ;
outputting the selected data element so as for a user to give a label to the selected data element (Privault ¶ 0120 [i]f the user decides to place the document in the non-responsive stack 58, a corresponding tag 114, such as an HTML tag, is applied. Even though the pile 94 which has the suggested next document for review on top is highlighted, the user can decide to open a document from another pile, or to open a document from the ‘mislabeled’ pile 60 to review it again (that is, outputting the selected data element so as for a user to give a label to the selected data element)); Privault Fig. 6 teaches (Examiner annotations in text box) an exemplary review interface:

    PNG
    media_image2.png
    754
    1047
    media_image2.png
    Greyscale

Privault ¶ 0117, in reference to Fig. 6, teaches the reviewer decides to draw the document on the top of the third pile 96 for review. The reviewer drags-and-drops a document 108 from the third pile 96 to the middle of the screen to open the top document. The document 108 is displayed with the text at a readable size. The reviewer highlights two phrases by running across them with a finger, as shown at 110, and selects the value “hot” for “highly responsive document” in the attached sticky note 112 (that is, so as for a user to give a label to the selected data element)), thereby generating a labeled data element (see Privault, Fig. 6); 
learning the model with the labeled data element (Privault ¶ 0024 teaches receiving the reviewer's labels for the displayed documents, based on the reviewer's labels, assigning a class from a plurality of classes to each of the reviewed documents, and progressively training a classifier model (that is, learning) stored in computer memory based on features extracted from the reviewed documents in the set and their assigned classes (that is, learning the model with the labeled data element));
* * *
and switching . . . depending on a progress degree of labeling by the user (Privault ¶ 0096 teaches that [o]nce enough documents have been manually labeled by the user (e.g., after a predetermined amount γ e.g., a number or percentage of the documents has been reviewed, where α<γ<β), the partially trained classification model Mi is able to provide feedback information concerning similar documents, ambiguous documents, and possibly mislabeled documents. The user may be prompted to switch to an Active Learning mode (that is, switching . . . depending on a progress degree of labeling by the user). If the user decides to switch to the Active Learning mode to continue the review, this means that next documents are chosen automatically by the system 50 to be submitted to review by the user. The user simply requests the next document, and the system selects an appropriate one. In this way, the system may propose for next review, documents which would be helpful in training the classifier model, e.g., documents which the classifier is not able to assign to any one class with confidence (that is, low confidence, of which is the first strategy)), the second strategy being a strategy for selecting a data element which has been predicted with a high confidence level (Privault ¶ 0096 teaches the classifier may select for next review documents that are most similar to the ones reviewed by the user until now or documents that the classifier is able to assign to a class with [high] confidence (that is, the second strategy being a strategy for selecting a data element which has been predicted with a high confidence level), the high confidence level at least partially subject to the predicting (Privault ¶ 0105 teaches for each document d of the set of documents, the model is used to compute an estimated value of P(c|d) (the result of the classification of d) (that is, the high confidence level at least partially subject to the predicting), an associated outlier measure (that is, “associated outlier measure” is confidence level), and an ambiguity measure for each document d (that is, the high confidence level at least partially subject to the predicting)); and
* * *
Though Privault teaches the feature of active learning in the labeling of documents, Privault, however, does not explicitly teach -
* * *
switching, automatically, between the first strategy and a second strategy depending on a progress degree of labeling by the user, . . . ; and
* * *
But Chidlovskii teaches -
* * *
switching, automatically, between the first strategy and a second strategy depending on a progress degree of labeling by the user, . . . (Chidlovskii ¶ 0032 teaches mode selector 60 is switchable during a document annotation to switchably effectuate (that is, switching, automatically) both (i) rapid training of the annotation model through presentation of low probability proposed annotations                         
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    L
                                
                            
                        
                     in the training mode (at the cost of slowed document annotation speed) and (ii) rapid annotation through presentation of high probability proposed annotations                         
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    H
                                
                            
                        
                    , in the annotation mode (at the cost of possible stagnation of annotation model training) (that is, switching, automatically, between the first strategy and a second strategy depending on a progress degree of labeling by the user)); and
* * *
Privault and Chidlovskii are from the same or similar field of endeavor. Privault teaches automatic classification of not-yet-labeled documents against a reviewer’s model in an active learning mode. Chidlovskii teaches an active learning component that trains an annotation model and proposes annotations to documents based on the annotation model. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Privault pertaining to indicating a document having probabilities of responsiveness with the classifier confidence levels of Chidlovskii.
The motivation for doing so is to improve classification results because the changed class definition of the new associated feature provides a higher confidence factor of accurate identification of element instances within a data item. (Chidlovskii, Abstract).
Though Privault and Chidlovskii teach the features of active learning where models are trained on annotated documents, the combination of Privault and Chidlovskii does not explicitly teach -
* * *
. . . the low confidence level at least partially subject to a prediction corresponding to one or more characteristics of the selected data element;
* * *
predicting, subject to the model learning, the label for each unlabeled data element; 
assigning a confidence level of each prediction; and
* * *
But Lecerf teaches -
* * *
. . . the low confidence level at least partially subject to a prediction corresponding to one or more characteristics of the selected data element (Lecerf ¶ 0049 teaches [m]odel uncertainty on unannotated items (that is, the low confidence level) is projected in two dimensional or 3 dimensional space. In one embodiment, the model 40 assigns a probability P(YclXi) to the unlabeled elements 20 where Xi is the element and Y c is the class, P(YclXi) is the assigned probability that class Yc is the correct label for element Xi (that is, the low confidence level at least partially subject to a prediction); Lecerf ¶ 0050 teaches [t]he model uncertainty visualization aims to give both a simple and powerful framework to obtain a rapid overview of current model uncertainty and further, some detailed information about the model confidence on each data point (that is, “each data point” is corresponding to one or more characteristics of the selected data element);
* * *
predicting, subject to the model learning, the label for each unlabeled data element (Lecerf Fig. 1 teaches an active learning system with a model 40 (Examiner annotations in dashed-boxes):

    PNG
    media_image3.png
    674
    796
    media_image3.png
    Greyscale

Lecerf ¶ 0032 teaches visual representation 14 provides the annotator 16 with an indication of the overall uncertainty of the model 40 with respect to the dataset to be annotated (that is, the “model 40” is predicting, subject to the model learning, the label for each unlabeled data element)); 
assigning a confidence level of each prediction (Lecerf Fig. 2 teaches elements to be labeled; 

    PNG
    media_image4.png
    690
    894
    media_image4.png
    Greyscale

Lecerf ¶ 0032 teaches visual representation 14 provides the annotator 16 with an indication of the overall uncertainty of the model 40 with respect to the dataset to be annotated. In particular, the position in space of each of the data points 24, 26 reflects the uncertainty (that is, a confidence level) the model 40 regarding the classification of the element 20 (that is, assigning a confidence level of each prediction)); and
* * *
Privault, Chidlovskii, and Lecerf are from the same or similar field of endeavor. Privault teaches automatic classification of not-yet-labeled documents against a reviewer’s model in an active learning mode. Chidlovskii teaches an active learning component that trains an annotation model and proposes annotations to documents based on the annotation model. Lecerf teaches a model uncertainty visualization that projects unlabeled data in space. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Privault and Chidlovskii pertaining to active learning for document annotation / labeling with the prediction uncertainty of Lecerf.
The motivation for doing so is to improve the accuracy of document review through online feed-back and continuous analysis of user annotations. (Lecerf ¶ 0113).
Though Privault, Chidlovskii, and Lecerf teach the features of active learning for document annotation / labeling with prediction uncertainty, the combination of Privault, Chidlovskii, and Lecerf does not explicitly teach -
* * *
and stopping, automatically, at least partially subject to the predicting, all active learning processing.
But Vlachos teaches -
and stopping, automatically, at least partially subject to the predicting, all active learning processing 
(Vlachos at p. 298, “3. Towards a Stopping Criterion,” first full paragraph, teaches after each round of uncertainty-based sampling we run the classifier over a separate, large dataset and estimate its confidence. When the confidence of the classifier drops, this suggests that the statistical model – given the feature representation used – cannot take advantage of the remaining instances in the pool of unlabeled data; Vlachos at p. 308, “6. Related work - discussion,” first partial paragraph, teaches an operational stopping criterion based on our experiments would be to stop annotating when the confidence of the classifier drops for a few consecutive rounds (that is, stopping . . . all active learning processing). While there is no guarantee that this would always be the ideal stopping point since it could be a local maximum of the confidence curve, in our experiments the longest drop in the confidence of the classifier that occurred before its global maximum was reached lasted two consecutive rounds (that is, stopping, automatically, at least partially subject to the predicting, all active learning processing)).
Privault, Chidlovskii, Lecerf and Vlachos are from the same or similar field of endeavor. Privault teaches automatic classification of not-yet-labeled documents against a reviewer’s model in an active learning mode. Chidlovskii teaches an active learning component that trains an annotation model and proposes annotations to documents based on the annotation model. Lecerf teaches a model uncertainty visualization that projects unlabeled data in space. Vlachos teaches an automatic stopping criteria for active learning applied to the annotation of training material. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Privault, Chidlovskii and Lecerf pertaining to active learning for document annotation / labeling based on prediction uncertainty with the automatic active learning stoppage of Vlachos.
The motivation for doing so is to reduce the cost of annotating training material for statistical learning methods. (Vlachos, Abstract).
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP § 2111.02.II.
Regarding claim 10, the combination of Privault, Chidlovskii, Lecerf and Vlachos teaches all of the limitations of claim 8, as described above.
Privault teaches - 
wherein the progress degree of the labeling by the user is a number of reviews, each review being the labeling by the user (Privault ¶ 0096 teaches [o]nce enough documents have been manually labeled by the user (e.g., after a predetermined amount γ e.g., a number or percentage of the documents has been reviewed, where α<γ<β), the partially trained classification model Mi is able to provide feedback information concerning similar documents, ambiguous documents, and possibly mislabeled documents. The user may be prompted to switch to an Active Learning mode (that is, the progress degree of the labeling by the user is a number of reviews, each review being the labeling by the user)).
Regarding claim 14, Privault teaches [a] computer program product for outputting a data element to a user for an operation by the user to give a label to a plurality of data elements, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Privault ¶ 0098 teaches the method . . . may be implemented in a computer program product that may be executed on a computer (or by multiple computers). The computer program product may be a computer-readable recording medium on which a control program is recorded), the program instructions executable by a computer to cause the computer to perform a method (Privault ¶ 0047 teaches The computing device 10 includes a processor 40 in communication with a main memory 42, which stores computer program instructions for operating the computing device 10, for implementing at least a part of the exemplary method) comprising:
employing classification learning of a model (Privault ¶ 0041 teaches [t]he reviewing application is suited to assisting lawyers and paralegal teams in the review phase of an electronic discovery (e-Discovery) process. It combines machine learning technologies and advanced multi-touch interfaces to facilitate the work of the review teams and enables collaborative work (that is, employing classification learning of a model); see also Privault ¶ 0051, which teaches a classifier model . . . may be progressively developed by machine learning techniques using the review’s labels (e.g., classifications) of the documents and features (e.g., words and/or word frequencies)) through active learning (Privault ¶ 0035 & Fig. 9 teaches an active learning stage:

    PNG
    media_image1.png
    564
    720
    media_image1.png
    Greyscale

Privault ¶ 0096 teaches [t]he user may be prompted to switch to an Active Learning mode. If the user decides to switch to the Active Learning mode to continue the review, this means that next documents are chosen automatically by the system 50 to be submitted to review by the user. . . . In this way, the system may propose for next review, documents which would be helpful in training the classifier model, e.g., documents which the classifier is not able to assign to any one class with confidence (that is, through active learning)) comprising:
selecting a data element from a plurality of data elements, wherein each data element of the plurality of data elements is a document (Privault ¶ 0120 teaches the user can switch to the “Active Learning” mode by now drawing documents (that is, a plurality of data elements, wherein each data element of the plurality of data elements is a document) from the highlighted pile (in the example, pile 94) (that is, selecting the data element)), by a first strategy Privault ¶ 0109 teaches in a second level review, the reviewers may need to invest more time in evaluating and coding the documents (that is, the first strategy)), the first strategy being a strategy for selecting a data element which has been predicted with a low confidence level (Privault ¶ 0096 teaches the system may propose for next review, documents which would be helpful in training the classifier model, e.g., documents which the classifier is not able to assign to any one class with confidence (that is, the first strategy being a strategy for selecting a data element which has been predicted with a low confidence level)) . . . ;
outputting the selected data element so as for a user to give a label to the selected data element (Privault ¶ 0120 [i]f the user decides to place the document in the non-responsive stack 58, a corresponding tag 114, such as an HTML tag, is applied. Even though the pile 94 which has the suggested next document for review on top is highlighted, the user can decide to open a document from another pile, or to open a document from the ‘mislabeled’ pile 60 to review it again (that is, outputting the selected data element so as for a user to give a label to the selected data element) Privault Fig. 6 teaches (Examiner annotations in text box) an exemplary review interface:

    PNG
    media_image2.png
    754
    1047
    media_image2.png
    Greyscale

Privault ¶ 0117, in reference to Fig. 6, teaches the reviewer decides to draw the document on the top of the third pile 96 for review. The reviewer drags-and-drops a document 108 from the third pile 96 to the middle of the screen to open the top document. The document 108 is displayed with the text at a readable size. The reviewer highlights two phrases by running across them with a finger, as shown at 110, and selects the value “hot” for “highly responsive document” in the attached sticky note 112 (that is, so as for a user to give a label to the selected data element)), thereby generating a labeled data element (see Privault, Fig. 6)); 
learning the model with the labeled data element (Privault ¶ 0024 teaches receiving the reviewer's labels for the displayed documents, based on the reviewer's labels, assigning a class from a plurality of classes to each of the reviewed documents, and progressively training a classifier model (that is, learning) stored in computer memory based on features extracted from the reviewed documents in the set and their assigned classes (that is, learning the model with the labeled data element)); 
* * *;
and switching . . . depending on a progress degree of labeling by the user (Privault ¶ 0096 teaches that [o]nce enough documents have been manually labeled by the user (e.g., after a predetermined amount γ e.g., a number or percentage of the documents has been reviewed, where α<γ<β), the partially trained classification model Mi is able to provide feedback information concerning similar documents, ambiguous documents, and possibly mislabeled documents. The user may be prompted to switch to an Active Learning mode (that is, switching . . . depending on a progress degree of labeling by the user). If the user decides to switch to the Active Learning mode to continue the review, this means that next documents are chosen automatically by the system 50 to be submitted to review by the user. The user simply requests the next document, and the system selects an appropriate one. In this way, the system may propose for next review, documents which would be helpful in training the classifier model, e.g., documents which the classifier is not able to assign to any one class with confidence (that is, low confidence, of which is the first strategy)), the second strategy being a strategy for selecting a data element which has been predicted with a high confidence level (Privault ¶ 0096 teaches the classifier may select for next review documents that are most similar to the ones reviewed by the user until now or documents that the classifier is able to assign to a class with [high] confidence (that is, the second strategy being a strategy for selecting a data element which has been predicted with a high confidence level)), the high confidence level at least partially subject to the predicting (Privault ¶ 0105 teaches for each document d of the set of documents, the model is used to compute an estimated value of P(c|d) (the result of the classification of d) (that is, the high confidence level at least partially subject to the predicting), an associated outlier measure (that is, “associated outlier measure” is confidence level), and an ambiguity measure for each document d (that is, the high confidence level at least partially subject to the predicting)); and
* * *
Though Privault teaches the feature of active learning in the labeling of documents, Privault, however, does not explicitly teach -
* * *
switching, automatically, between the first strategy and a second strategy depending on a progress degree of labeling by the user, . . . ; and
stopping, automatically, at least partially subject to the predicting, all active learning processing.
But Chidlovskii teaches -
* * *
switching, automatically, between the first strategy and a second strategy depending on a progress degree of labeling by the user, . . . (Chidlovskii ¶ 0032 teaches mode selector 60 is switchable during a document annotation to switchably effectuate (that is, switching, automatically) both (i) rapid training of the annotation model through presentation of low probability proposed annotations                         
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    L
                                
                            
                        
                     in the training mode (at the cost of slowed document annotation speed) and (ii) rapid annotation through presentation of high probability proposed annotations                         
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    H
                                
                            
                        
                    , in the annotation mode (at the cost of possible stagnation of annotation model training) (that is, switching, automatically, between the first strategy and a second strategy depending on a progress degree of labeling by the user)); and
* * *
Privault and Chidlovskii are from the same or similar field of endeavor. Privault teaches automatic classification of not-yet-labeled documents against a reviewer’s model in an active learning mode. Chidlovskii teaches an active learning component that trains an annotation model and proposes annotations to documents based on the annotation model. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Privault pertaining to indicating a document having probabilities of responsiveness with the classifier confidence levels of Chidlovskii.
The motivation for doing so is to improve classification results because the changed class definition of the new associated feature provides a higher confidence factor of accurate identification of element instances within a data item. (Chidlovskii, Abstract).
Though Privault and Chidlovskii teach the features of active learning where models are trained on annotated documents, the combination of Privault and Chidlovskii does not explicitly teach -
* * *
. . . the low confidence level at least partially subject to a prediction corresponding to one or more characteristics of the selected data element;
* * *
predicting, subject to the model learning, the label for each unlabeled data element; 
assigning a confidence level of each prediction; and
* * *
But Lecerf teaches -
* * *
. . . the low confidence level at least partially subject to a prediction corresponding to one or more characteristics of the selected data element (Lecerf ¶ 0049 teaches [m]odel uncertainty on unannotated items (that is, the low confidence level) is projected in two dimensional or 3 dimensional space. In one embodiment, the model 40 assigns a probability P(YclXi) to the unlabeled elements 20 where Xi is the element and Y c is the class, P(YclXi) is the assigned probability that class Yc is the correct label for element Xi (that is, the low confidence level at least partially subject to a prediction); Lecerf ¶ 0050 teaches [t]he model uncertainty visualization aims to give both a simple and powerful framework to obtain a rapid overview of current model uncertainty and further, some detailed information about the model confidence on each data point (that is, “each data point” is corresponding to one or more characteristics of the selected data element);
* * *
predicting, subject to the model learning, the label for each unlabeled data element (Lecerf Fig. 1 teaches an active learning system with a model 40 (Examiner annotations in dashed-boxes):

    PNG
    media_image3.png
    674
    796
    media_image3.png
    Greyscale

Lecerf ¶ 0032 teaches visual representation 14 provides the annotator 16 with an indication of the overall uncertainty of the model 40 with respect to the dataset to be annotated (that is, the “model 40” is predicting, subject to the model learning, the label for each unlabeled data element)); 
assigning a confidence level of each prediction (Lecerf Fig. 2 teaches elements to be labeled:

    PNG
    media_image4.png
    690
    894
    media_image4.png
    Greyscale

Lecerf ¶ 0032 teaches visual representation 14 provides the annotator 16 with an indication of the overall uncertainty of the model 40 with respect to the dataset to be annotated. In particular, the position in space of each of the data points 24, 26 reflects the uncertainty (that is, a confidence level) the model 40 regarding the classification of the element 20 (that is, assigning a confidence level of each prediction)); and
* * *
Privault, Chidlovskii, and Lecerf are from the same or similar field of endeavor. Privault teaches automatic classification of not-yet-labeled documents against a reviewer’s model in an active learning mode. Chidlovskii teaches an active learning component that trains an annotation model and proposes annotations to documents based on the annotation model. Lecerf teaches a model uncertainty visualization that projects unlabeled data in space. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Privault and Chidlovskii pertaining to active learning for document annotation / labeling with the prediction uncertainty of Lecerf.
The motivation for doing so is to improve the accuracy of document review through online feed-back and continuous analysis of user annotations. (Lecerf ¶ 0113).
Though Privault, Chidlovskii, and Lecerf teach the features of active learning for document annotation / labeling with prediction uncertainty, the combination of Privault, Chidlovskii, and Lecerf does not explicitly teach -
* * *
and stopping, automatically, at least partially subject to the predicting, all active learning processing.
But Vlachos teaches -
and stopping, automatically, at least partially subject to the predicting, all active learning processing (Vlachos at p. 298, “3. Towards a Stopping Criterion,” first full paragraph, teaches after each round of uncertainty-based sampling we run the classifier over a separate, large dataset and estimate its confidence. When the confidence of the classifier drops, this suggests that the statistical model – given the feature representation used – cannot take advantage of the remaining instances in the pool of unlabeled data; Vlachos at p. 308, “6. Related work - discussion,” first partial paragraph, teaches an operational stopping criterion based on our experiments would be to stop annotating when the confidence of the classifier drops for a few consecutive rounds (that is, stopping . . . all active learning processing). While there is no guarantee that this would always be the ideal stopping point since it could be a local maximum of the confidence curve, in our experiments the longest drop in the confidence of the classifier that occurred before its global maximum was reached lasted two consecutive rounds (that is, stopping, automatically, at least partially subject to the predicting, all active learning processing)).
Privault, Chidlovskii, Lecerf and Vlachos are from the same or similar field of endeavor. Privault teaches automatic classification of not-yet-labeled documents against a reviewer’s model in an active learning mode. Chidlovskii teaches an active learning component that trains an annotation model and proposes annotations to documents based on the annotation model. Lecerf teaches a model uncertainty visualization that projects unlabeled data in space. Vlachos teaches an automatic stopping criteria for active learning applied to the annotation of training material. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Privault, Chidlovskii and Lecerf pertaining to active learning for document annotation / labeling based on prediction uncertainty with the automatic active learning stoppage of Vlachos.
The motivation for doing so is to reduce the cost of annotating training material for statistical learning methods. (Vlachos, Abstract).
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP § 2111.02.II.
Regarding claim 16, the combination of Privault, Chidlovskii, Lecerf, and Vlachos teaches all of the limitations of claim 14, as described above. 
Privault teaches -
wherein the progress degree of the labeling by the user is a number of reviews, each review being the labeling by the user (Privault ¶ 0096 teaches [o]nce enough documents have been manually labeled by the user (e.g., after a predetermined amount γ e.g., a number or percentage of the documents has been reviewed, where α<γ<β), the partially trained classification model Mi is able to provide feedback information concerning similar documents, ambiguous documents, and possibly mislabeled documents. The user may be prompted to switch to an Active Learning mode (that is, the progress degree of the labeling by the user is a number of reviews, each review being the labeling by the user)).
Regarding claims 20, 21, and 22, the combination of Privault, Chidlovskii, Lecerf, and Vlachos teach all of the limitations of claims 1, 8, and 14, respectively, as described above in detail. 
Privault teaches -
wherein the automatic stopping of the active learning processing comprises:
matching the predicted label of each data element with each respective label given to the data element by the user continuously for more than a predetermined number of reviews (Privault ¶ 0025 teaches compares a class assigned by the classifier for a labeled document to the label applied by the reviewer and identifies labeled documents for which the class label applied by the reviewer does not match the class assigned by the reviewer and returns a subset of the identified labeled documents for a second review; Privault ¶ 0119 teaches [a]fter about 100 more documents (that is, a predetermined number of labeled data) have been labeled in this way (this may be an application parameter threshold that can be tuned by an administrator to lower values such as 40 documents), the reviewing application 50 learns automatically, i.e., in the background, a classifier model 62, from all the user-applied labels recorded up to this stage and features of the documents (that is, matching the predicted label of each data element with each respective label given to the data element by the user continuously for more than a predetermined number of reviews)).
Regarding claim 23, the combination of Privault, Chidlovskii, Lecerf, and Vlachos teaches all of the limitations of claim 1, as described above in detail.
Vlachos teaches -
wherein the automatic stopping of the active learning processing comprises:
determining that a data element predicted to include the one or more characteristics is unlikely to be selected (Vlachos at p. 295, “1. Introduction,” third paragraph, teaches the supervised classifier selects the instances that are likely to be the most informative to train
on (that is, by selecting those “likely” to be the most informative is to also [determine] that a data element predicted to include the one or more characteristics is unlikely to be selected)).
Regarding claim 24, the combination of Privault, Chidlovskii, Lecerf, and Vlachos teach all of the limitations of claim 1, as described above in detail. 
Privault teaches -
determining that a matching rate between data element predictions and user data element labeling is lower than a potential accuracy rate of labeling by the user (Privault ¶ 0081 teaches a reviewing processes to assess overall quality, using each mode Mi to self-assess the respective reviewer Ri (S114) and a cross validation step (S116) (that is, determining that a matching rate between data element predictions an user data element labeling is lower than a potential accuracy rate of labeling by the user)
[Examiner notes that the BRI of the phrase “lower than a potential accuracy rate” of the claims covers a representation of such potential accuracy rate as “a percentage of possibly mislabeled documents” of Privault can be determined to help rating a user annotation result]).
Privault, however, does not explicitly teach “automatic stopping” of active learning.
Vlachos, however, teaches the feature of automatic stopping criterion for active learning, as described above in detail. Also, Vlachos teaches “a potential accuracy rate, in which [i]n query by committee, a committee of classifiers is trained on L, then applied to the instances of U and those which result in the highest disagreement among the classifiers are considered to be the most informative. Common ways of estimating the disagreement are the vote-entropy (Vlachos at p. 297, “2. Active Learning,” first full paragraph).  

Privault, Chidlovskii, Lecerf and Vlachos are from the same or similar field of endeavor. Privault teaches automatic classification of not-yet-labeled documents against a reviewer’s model in an active learning mode, in which the overall quality of the reviewing process is assessed between the model and a user. Chidlovskii teaches an active learning component that trains an annotation model and proposes annotations to documents based on the annotation model. Lecerf teaches a model uncertainty visualization that projects unlabeled data in space. Vlachos teaches an automatic stopping criteria for active learning applied to the annotation of training material. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Privault, Chidlovskii and Lecerf pertaining to active learning for document annotation / labeling based on prediction uncertainty with the automatic active learning stoppage of Vlachos.
The motivation for doing so is to reduce the cost of annotating training material for statistical learning methods. (Vlachos, Abstract). 
7.	Claims 4, 11, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20100312725 to Privault et al. [hereinafter Privault] in view of US Published Application 20080147574 to Chidlovskii [hereinafter Chidlovskii] and US Published Application 20090252404 to Lecerf [hereinafter Lecerf], Andreas Vlachos, “A Stopping Criterion for Active Learning,” Science Direct (2008) [hereinafter Vlachos], and further in view of US Published Application 20160371261 to Cormack et al. [hereinafter Cormack ‘261].
Regarding claims 4, 11, and 17, the combination of Privault, Chidlovskii, Lecerf and Vlachos teaches all of the limitations of claims 1, 8, and 14, respectively, as described above.
Though Privault, Chidlovskii, Lecerf and Vlachos teach the features of active learning where models are trained on annotated documents incorporating prediction uncertainty, the combination of Privault, Chidlovskii, Lecerf, and Vlachos, however, does not explicitly teach -
wherein the switching includes switching using a probability that the data element is selected by the first strategy, and the probability is set to have a property of becoming lower as the progress degree of the labeling by the user becomes higher.
But Cormack ‘261 teaches -
wherein the switching includes switching using a probability that the data element is selected by the first strategy, and the probability is set to have a property of becoming lower as the progress degree of the labeling by the user becomes higher (Cormack ‘261 ¶ 0039 teaches [in] addition to the benefits provided by Auto TAR, improvements concerning when to terminate the TAR process are also contemplated. For example, the gain curves resulting from TAR processes show clearly diminishing returns at some point (that is, the probability is set to have a property of becoming lower as the progress degree of the labeling by the user becomes higher), but do not show exactly how many more relevant documents remain to be found. The results indicate that if a substantial number of relevant documents are found with high precision, and then precision drops, the vast majority of relevant documents have likely been found and thus, it may be possible to terminate the review (that is, switching using a probability that the data element is selected by the first strategy)).
Privault, Chidlovskii, Lecerf, Vlachos, and Cormack ‘261 are from the same or similar field of endeavor. Privault teaches assisted document review for aiding a reviewer in document classification. Chidlovskii teaches an active learning component that trains an annotation model and proposes annotations to documents based on the annotation model. Lecerf teaches a model uncertainty visualization that projects unlabeled data in space. Vlachos teaches an automatic stopping criteria for active learning applied to the annotation of training material. Cormack ‘261 teaches diminishing returns on classifying documents in a document collection. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Privault, Chidlovskii, Lecerf and Vlachos pertaining to assisted document review including labeled-to-unlabeled data classifications with the classification diminishing return feature of Cormack ‘261.
The motivation for doing so is to provide a more efficient and effective active learning system for document classification. (Cormack ‘261 5:32-34).
8.	Claims 5, 7, 12, 13, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20100312725 to Privault et al. [hereinafter Privault] in view of US Published Application 20080147574 to Chidlovskii [hereinafter Chidlovskii] and US Published Application 20090252404 to Lecerf [hereinafter Lecerf], Andreas Vlachos, “A Stopping Criterion for Active Learning,” Science Direct (2008) [hereinafter Vlachos], and further in view of Zhu et al., “Semi-Supervised Learning Using Gaussian Fields and Harmonic Functions” Proceedings of the Twentieth International Conference on Machine Learning (ICML-2003) [hereinafter Zhu].
Regarding claims 5, 12, and 18, the combination of Privault, Chidlovskii, Lecerf and Vlachos teaches all of the limitations of claims 1, 8, and 14, respectively, as described above 
Though Privault, Chidlovskii, Lecerf and Vlachos teach the features of active learning where models are trained on annotated documents, the combination of Privault, Chidlovskii, Lecerf, and Vlachos, however, does not explicitly teach -
propagating the label from one data element to another data element using a human-oriented similarity between the one data element and the another data element, the one data element being the data element which has been given the label, the another data element being the data element which has not been given the label.
But Zhu teaches -
propagating the label from one data element to another data element using a human-oriented similarity between the one data element and the another data element (Zhu, left column of p. 1, “1. Introduction”, first paragraph, teaches [l]abeled examples are often, however, very time consuming and expensive to obtain, as they require the efforts of human annotators, who must often be quite skilled (that is, propagating the label from one data element to another data element using a human-oriented similarity between the one data element and the another data element)), the one data element being the data element which has been given the label, the another data element being the data element which has not been given the label (Zhu, Abstract, teaches [l]abeled and unlabeled data (that is, the one data element being the data element which has been given the label, the another data element being the data element which has not been given the label) are represented as vertices in a weighted graph, with edge weights encoding the similarity (that is, human-oriented similarity) between instances (that is, a human-oriented similarity between the one data element and the another data element)).
Privault, Chidlovskii, Lecerf, Vlachos and Zhu are from the same or similar field of endeavor. Privault teaches assisted document review for aiding a reviewer in document classification. Chidlovskii teaches an active learning component that trains an annotation model and proposes annotations to documents based on the annotation model. Lecerf teaches a model uncertainty visualization that projects unlabeled data in space. Vlachos teaches an automatic stopping criteria for active learning applied to the annotation of training material. Zhu teaches a semi-supervised learning aid in which labeled data conveys classification information to unlabeled data. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Privault, Chidlovskii, Lecerf and Vlachos pertaining to active learning for assisted document review with the labeled-to-unlabeled data classifications of Zhu.
The motivation for doing so is because the evidence of class priors/classification are valuable pieces of complementary classification information that improves classification accuracy. (Zhu, left column of p. 6, “7. Experimental Results”, first full paragraph).
Regarding claims 7, 13, and 19, the combination of Privault, Chidlovskii, Lecerf, Vlachos and Zhu teaches all of the limitations of claims 5, 12, and 18, respectively, as described above.
Zhu teaches -
further comprising: constructing a graph including a plurality of nodes and a plurality of links each of which connects corresponding two nodes of the plurality of nodes, each of the plurality of nodes representing the data element, each of the plurality of links representing the human-oriented similarity between two data elements represented by the corresponding two nodes (Zhu, left column of p. 2, “Basic Framework,” first paragraph, teaches [w]e suppose there are l labeled points . . . and u unlabeled points . . . ; typically l << u. . . . To begin, we assume the labels are binary: y ϵ {0, 1}. Consider a connected graph G = (V, E) (that is, constructing a graph) with nodes V corresponding to then data points, with [labeled] nodes L . . . corresponding to the labeled points . . . , and [unlabeled] nodes U . . . corresponding to the unlabeled points. Our task is to assign labels to [unlabeled] nodes U), wherein the propagating further includes specifying the human-oriented similarity by referring to the graph (Zhu, Abstract, teaches that [l]abeled and unlabeled data are represented as vertices in a weighted graph, with edge weights encoding the similarity between instances (that is, the edge weights specifying the human-oriented similarity by referring to the graph)).
Privault, Chidlovskii, Lecerf, Vlachos, and Zhu are from the same or similar field of endeavor. Privault teaches assisted document review for aiding a reviewer in document classification. Chidlovskii teaches an active learning component that trains an annotation model and proposes annotations to documents based on the annotation model. Lecerf teaches a model uncertainty visualization that projects unlabeled data in space. Vlachos teaches an automatic stopping criteria for active learning applied to the annotation of training material. Zhu teaches a semi-supervised learning aid in which labeled data conveys classification information to unlabeled data. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Privault, Chidlovskii, Lecerf, and Vlachos pertaining to assisted document review with the labeled-to-unlabeled data classifications of Zhu.
The motivation for doing so is because [p]romising experimental results have been presented for text and digit classification, demonstrating that the [graph] framework has the potential to effectively exploit the structure of unlabeled data to improve classification accuracy. (Zhu, left column of p. 8, “8. Conclusion”, first paragraph).
9.	Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20100312725 to Privault et al. [hereinafter Privault] in view of US Published Application 20080147574 to Chidlovskii [hereinafter Chidlovskii] and US Published Application 20090252404 to Lecerf [hereinafter Lecerf], Andreas Vlachos, “A Stopping Criterion for Active Learning,” Science Direct (2008) [hereinafter Vlachos] and further in view of Zhu et al., “Semi-Supervised Learning Using Gaussian Fields and Harmonic Functions” Proceedings of the Twentieth International Conference on Machine Learning (ICML-2003) [hereinafter Zhu] and US Patent 8620842 to Cormack [hereinafter Cormack ‘842].
Regarding claim 6, the combination of Privault, Chidlovskii, Lecerf, Vlachos and Zhu teaches all of the limitations of claim 5, as described above. 
Though Privault, Chidlovskii, Lecerf, Vlachos, and Zhu teach the features of active learning where models are trained on annotated documents, the combination of Privault, Chidlovskii, Lecerf, Vlachos, and Zhu, however, does not explicitly teach -
wherein the human-oriented similarity is a similarity focusing on one or more humans relating to the one data element and the another data element.
But Cormack ‘842 teaches -
wherein the human-oriented similarity is a similarity focusing on one or more humans relating to the one data element and the another data element (Cormack ‘842 2:49-54 teaches some technology-assisted review methods . . . use algorithms that determine how similar (or dissimilar) each of the remaining documents is in relation to those classified by the [human] reviewer (that is, the human-oriented similarity is a similarity focusing on one or more humans relating to the one data element and the another data element)).
Privault, Chidlovskii, Lecerf, Vlachos, Zhu and Cormack ‘842 are from the same or similar field of endeavor. Privault teaches assisted document review for aiding a reviewer in document classification. Privault teaches assisted document review for aiding a reviewer in document classification. Chidlovskii teaches an active learning component that trains an annotation model and proposes annotations to documents based on the annotation model. Lecerf teaches a model uncertainty visualization that projects unlabeled data in space. Vlachos teaches an automatic stopping criteria for active learning applied to the annotation of training material. Zhu teaches a semi-supervised learning aid in which labeled data conveys classification information to unlabeled data. Cormack ‘842 teaches efficient active learning tools to classify and rank each of a plurality of documents in a collection of electronically stored information. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Privault, Chidlovskii, Lecerf, Vlachos, and Zhu pertaining to assisted document review including labeled-to-unlabeled data classifications with the similarity determination of Cormack ‘842.
The motivation for doing so is to provide a more efficient and effective active learning system for document classification. (Cormack ‘842 5:32-34).
Response to Arguments
10.	Applicant’s arguments have been fully considered; however, the amendment necessitated the new grounds of rejection. Examiner responds below as appropriate.
11.	With respect to the rejections under Section 103, Applicant argues the cited prior art does not explicitly teach “stopping, automatically, at least partially subject to the predicting, all active learning processing.” (Response at pp. 12-17).
Examiner agrees. Though Privault recites “switching,” which is a forming of stoppage, the prior art reference of Privault does not explicitly teach “stopping . . . all active learning processing.” Also, though Chidlovskii teaches stoppage, it is based upon an input of a user. Accordingly, Vlachos is relied upon as teaching this feature, as set out above in detail.
Conclusion
12. 	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
(US Patent 6523017 to Lewis et al.) teaches incremental supervised learner receives training instance example, it generates a learning task which is added to the list of active learning tasks.
(Zhu et al., “Confidence-Based Stopping Criteria for Active Learning for Data Annotation,” ACM (2010)), teaches addresses the stopping criterion issue of active learning, and presents four simple automatic stopping criteria based on confidence estimation over the unlabeled data pool, including maximum uncertainty, overall uncertainty, selected accuracy, and minimum expected error method.
13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.S./
Examiner, Art Unit 2122

/BRIAN M SMITH/Primary Examiner, Art Unit 2122